DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted by the Examiner that all of the references were considered, but due to the extensive size of the IDS it was only considered based upon a cursory review.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processor configured to analyze/perform/determine” and “memory configured to provide” in claim 1; “processor configured to analyze/interact/determine” and “memory configured to provide” in claim 9; and “processor configured to detect” in claim 15.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15, 19, and 22 of U.S. Patent No. 10,956,573.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-16 therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/168,007
1. A system, comprising: a processor configured to: analyze a sample to determine a set of events that should be selected for performing by a dynamic analyzer executing the sample in an instrumented, emulated environment, wherein analyzing the sample includes extracting the sample's user interface layout into a tree hierarchy of user interface elements; perform the set of selected events; and determine a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the set of selected events being performed by the dynamic analyzer; and a memory coupled to the processor and configured to provide the processor with instructions.  






2. The system of claim 1 wherein determining the set of events includes evaluating user is interface elements of the executing sample.  
3. The system of claim 2 wherein evaluating the user interface elements includes determining which elements are actionable.  
4. The system of claim 3 wherein determining which elements are actionable includes determining which elements have previously been interacted with.  
6. The system of claim 1 wherein analyzing the sample includes evaluating a manifest file.  
7. The system of claim 6 wherein performing the set of selected events includes simulating a system event.  
8. The system of claim 6 wherein performing the set of selected events includes forcibly launching a component.  






9. A system, comprising: Attorney Docket No. PALOP184C148 PATENTa processor configured to: analyze a sample to determine a set of events that should be selected for performing by a dynamic analyzer executing the sample in an instrumented, emulated environment; interact with the sample at least in part by: performing the set of selected events and performing at least one emulator detection resistance action; and determine a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the interaction performed by the dynamic analyzer; and a memory coupled to the processor and configured to provide the processor with instructions.  
10. The system of claim 9 wherein performing the emulator detection resistance action includes returning a random value in response to receiving a system call.  
11. The system of claim 9 wherein performing the emulator detection resistance action is includes modifying a system static constant field.  
12. The system of claim 9 wherein performing the emulator detection resistance action includes receiving a file open request from the sample, determining that the file is on a list, and redirecting a file handler associated with the file.  
13. The system of claim 9 wherein performing the emulator detection resistance action 20 includes generating artificial user data.  
14. The system of claim 13 wherein the artificial user data includes artificial contacts.  
15. The system of claim 13 wherein the processor is further configured to detect when the sample attempts to access at least some of the artificial user data and in response log the attempted access.  




16. A method, comprising: analyzing a sample to determine a set of events that should be selected for performing by a dynamic analyzer executing the sample in an instrumented, emulated environment, wherein analyzing the sample includes extracting the sample's user interface layout into a tree hierarchy of user interface elements; Attorney Docket No. PALOP184C149 PATENTperforming the set of selected events; and determining a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the set of selected events being performed by the dynamic analyzer.

U.S. Patent 10,956,573
1. A system, comprising: a processor configured to: analyze a sample to determine a set of actions that should be taken by a dynamic analyzer executing the sample in an instrumented, emulated environment, wherein determining the set of actions includes evaluating user interface elements of the sample and identifying which of the user interface elements of the sample are actionable; imitate user interaction behavior at least in part by performing the set of actions; and determine a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the set of actions being performed by the dynamic analyzer; and a memory coupled to the processor and configured to provide the processor with instructions.
2. The system of claim 1 wherein determining the set of actions includes extracting the sample's user interface layout into a tree hierarchy of user interface elements.

3. The system of claim 2 wherein performing the set of selected actions includes interacting with at least one user interface element.
4. The system of claim 1 wherein determining which elements of the sample are actionable includes determining which elements of the sample have previously been interacted with.
5. The system of claim 1 wherein analyzing the sample includes evaluating a manifest file.
6. The system of claim 5 wherein performing the set of selected actions includes simulating a system event.
7. The system of claim 5 wherein performing the set of selected actions includes forcibly launching a component.










1. A system, comprising: a processor configured to: analyze a sample to determine a set of actions that should be taken by a dynamic analyzer executing the sample in an instrumented, emulated environment, wherein determining the set of actions includes evaluating user interface elements of the sample and identifying which of the user interface elements of the sample are actionable; imitate user interaction behavior at least in part by performing the set of actions; and determine a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the set of actions being performed by the dynamic analyzer; and a memory coupled to the processor and configured to provide the processor with instructions.
8. The system of claim 1 wherein the processor is further configured to perform an emulator detection resistance action.
9. The system of claim 8 wherein performing the emulator detection resistance action includes returning a random value in response to receiving a system call.
10. The system of claim 8 wherein performing the emulator detection resistance action includes modifying a system static constant field.
11. The system of claim 8 wherein performing the emulator detection resistance action includes receiving a file open request from the sample, determining that the file is on a list, and redirecting a file handler associated with the file.
12. The system of claim 8 wherein performing the emulator detection resistance action includes generating artificial user data.
13. The system of claim 12 wherein the artificial user data includes artificial contacts.
14. The system of claim 12 wherein the processor is further configured to detect when the sample attempts to access at least some of the artificial user data and in response log the attempted access.
15. A method, comprising: analyzing a sample to determine a set of actions events that should be taken by a dynamic analyzer executing the sample in an instrumented, emulated environment, wherein determining the set of actions includes evaluating user interface elements of the sample and identifying which of the user interface elements of the sample are actionable; imitating user interaction behavior at least in part by performing the set of actions; and determining a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the set of actions being performed by the dynamic analyzer.
19. The method of claim 15 further comprising performing an emulator detection resistance action.
22. The method of claim 19 wherein performing the emulator detection resistance action includes receiving a file open request from the sample, determining that the file is on a list, and redirecting a file handler associated with the file.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stolfo et al, U.S. Patent 11,194,915.

As per claim 9, it is it disclosed of a system (insider threat system, col. 6, lines 12-16), comprising:
Attorney Docket No. PALOP184C148 PATENTa processor configured (col. 3, lines 48-52) to:
analyze a sample to determine a set of events that should be selected for performing by a dynamic analyzer (simulated bot) executing the sample in an instrumented, emulated environment (in injects user actions in an emulated environment, col. 6, lines 17-44);
interact with the sample at least in part by: performing the set of selected events (actions) and performing at least one emulator detection resistance action (placing decoy information within documents/applications, col. 6, lines 34-44); and
determine a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the interaction performed by the dynamic analyzer (col. 6, lines 12-16 and col. 10, lines 14-24); and
a memory coupled to the processor and configured to provide the processor with instructions (col. 3, lines 48-52).  
As per claim 10, it is taught wherein performing the emulator detection resistance action includes returning a random value in response to receiving a system call (col. 7, lines 30-41).
As per claim 11, it is disclosed wherein performing the emulator detection resistance action is includes modifying a system static constant field (col. 13, lines 44-52 and col. 14, lines 20-25).
As per claim 12, it is taught wherein performing the emulator detection resistance action includes receiving a file open request from the sample, determining that the file is on a list, and redirecting a file handler associated with the file (col. 16, lines 15-26 and col. 17, lines 14-20).
As per claim 13, it is disclosed wherein performing the emulator detection resistance action includes generating artificial user data (decoy data/decoy documents, col. 7, lines 17-22).
As per claim 14, it is taught wherein the artificial user data includes artificial contacts (decoy data/decoy documents, col. 7, lines 17-22).
As per claim 15, it is disclosed wherein the processor is further configured to detect when the sample attempts to access at least some of the artificial user data and in response log the attempted access (col. 18, lines 12-27).  

Allowable Subject Matter
Claims 1-8 and 16 are allowed, however the claims are currently rejected under obvious type double patenting requiring the filing of a terminal disclaimer.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Simpson et al, U.S. Patent 9,910,992 is relied upon for disclosing of discovering an application attack surface wherein a web application scanner simulates user actions on a web application interface’s user interface elements.  A Document Object Model (DOM) analyzer uses rules to traverse the application’s structure and to transform complex DOM elements into a list of actionable tokens.  Tokens can represent mouse or keyboard events, or JavaScript entities that can be invoked, see column 2, lines 26-39.
As per claim 1, it was not found to be taught in the prior art at least for analyzing a sample to determine a set of events that should be selected for performing by a dynamic analyzer executing the sample in an instrumented, emulated environment, wherein analyzing the sample includes extracting the sample's user interface layout into a tree hierarchy of user interface elements which is used to determine a maliciousness verdict for the sample based at least in part on one or more responses taken by the sample in response to the set of selected events.  Tree hierarchy elements are described in paragraph 00166 on page 38 of the originally filed specification.
As per claim 16, the claim is similar to scope of that of independent claim 1, and is allowable for similar reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Urias et al, US 2020/094299 is relied upon for disclosing that unpacked code cannot be properly analyzed for malware, see paragraph 0006.  Virtual machines are used to detect malware in a manner that is hidden since the code is assumed to be running in a normal computing environment, see paragraph 0008.
Sawhney et al, US 2020/0121659 is relied upon for disclosing of generating dynamic analysis results, see paragraph 0004.
Ciubotariu et al, U.S. Patent 10,621,348 is relied upon for disclosing of an emulator that detects malicious applications by checking API calls, see column 10, lines 4-11.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




















/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431